Citation Nr: 1200506	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 16, 2010, and in excess of 50 percent, since July 16, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and awarded a 30 percent disability rating for PTSD, effective October 15, 2001.  

In February 2010, the Veteran testified during a Travel Board hearing at the RO.  A copy of the transcript is associated with the record.  

This claim was previously before the Board in May 2010, at which time the Board remanded it for additional development.  During the pendency of the appeal, a May 2011 rating decision increased the disability rating for PTSD to 50 percent, effective July 16, 2010.

As the appeal involves a request for a higher initial rating for PTSD following the grant of service connection, the Board has characterized the higher rating claim on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service connected).  Moreover, although assigned a 30 percent rating, prior to July 16, 2010, and a 50 percent rating, since then, as higher ratings are available at each stage, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal with regard to a higher initial rating as encompassing the issue set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the May 2010 remand, the Board found that the issue of a total disability rating due to individual unemployability (TDIU) was raised by the record.  It does not appear that this issue still has been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, it again is referred to the AOJ for appropriate action.


FINDING OF FACT

Since award of service connection, the Veteran's PTSD has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulty concentrating, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbed sleep, and outbursts of anger.  The Veteran's service-connected PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and neglect of personal appearance and hygiene.


CONCLUSION OF LAW

Since the award of service connection, the criteria for a 50 percent disability rating, and no more, have been met for PSTD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.

Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant VCAA notice by letters dated in November 2003 and March 2006.  This notification substantially complied with the requirements of Quartuccio, 16 Vet. App. at 187, identifying the evidence necessary to substantiate a service connection claim and the relative duties of VA and the claimant to obtain evidence.  Further, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  His claim was readjudicated in a January 2007 statement of the case (SOC) and April 2009 and June 2009 via supplemental SSOCs (SSOCs).  

Since the issue decided on appeal (entitlement to assignment of higher initial rating for PTSD) is a downstream issue from that of service connection (for which VCAA letters were duly sent in November 2003 and March 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess, 19 Vet. App. at 491.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield, 444 F.3d at 1333-34.

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs), VA treatment records and private medical records are on file.  The Veteran was afforded VA examinations in May 2002, November 2008, and July 2010.  The Board finds these examinations, along with the post-service medical records and the Veteran's testimony and statements, are adequate for rating purposes with regard to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Given the foregoing, the Board finds that VA has complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision: a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events);

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships;

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Veteran currently has a 30 percent rating, prior to July 16, 2010, and a 50 percent rating, since July 16, 2010.  

October 2001 VA treatment records show that the Veteran reported being "extremely jumpy," sleeping for two hours a night, not being able to fall back asleep if he heard a noise, being depressed, being tearful most of the time, and being worse over the past year.  He was diagnosed with major depression, severe, and PTSD, severe.

The Veteran had a VA examination in May 2002.  He said that he was only able to get an adequate night's sleep with medication and that he had combat-related nightmares at least once a month.  He had made a stabbing motion at his wife while in a nightmare and was unaware of who she was or where he was.  The Veteran had intrusive combat-related memories in response to television content, references to the Army, or meeting other veterans.  There was distress and physiological arousal when coming out of a nightmare or when he had intrusive memories.  The Veteran avoided media coverage or conversations related to Vietnam or war due to fear that he would lose emotional control.  He was easily angered and sat with his back to the wall in public places in order to be able to observe his surroundings.  There were intermittent difficulties with concentration and a strong startle response to noises such as firecrackers or a door slamming.   Helicopters flying nearby and the smell of diesel fuel also triggered anxiety.  The Veteran said that he was being treated with two psychiatric medications, one of which was only taken for sleep on an as needed basis and which reduced the frequency and intensity of nightmares.  The Veteran lived alone and said that a daughter and sister were very supportive of him, and he visited with his mother on a daily basis.  His most relaxing activities were playing video games and target shooting.

On a mental status examination, the Veteran's grooming and hygiene were within normal limits.  His affect was depressive.  While he formed a fair rapport with the examiner, he did not easily elaborate his answers.  The Veteran's thoughts were logical, and he was oriented to person, place and time.  His attention, concentration, abstraction, and short- and long-term memories were estimated to fall in the low average range.  The Veteran said that his depressive episodes occurred at least twice monthly, sometimes without known cause.  He sometimes ended up crying and the depressive thoughts lasted for a day.  There was no suicidal ideation but he had a pervasive feeling that everything will be bad.  The examiner noted that some of the depression appeared related to physical pain and unemployment and that it was not possible to estimate the effect of PTSD on occupational functioning because the Veteran had not been employed since his accident.  The examiner opined that PTSD had apparently caused the Veteran significant subjective distress and impairment of social functioning.  The Veteran was assigned a GAF score of 53.

The Veteran wrote in a January 2003 statement that he was never close to his children because, if they came near him, he would jump up and fight.  Therefore they stopped coming to him.  January 2003 VA treatment records reflect that he had dreams related to incidents from Vietnam.  He had attacked his wife while asleep by making stabbing motions and had gone to the door of his house with a gun and almost shot his children when they were outside at night.  The treatment records describe the Veteran as alert, oriented, anxious and tearful.  He was fairly groomed and dressed and had intermittent eye contact.  His attention and concentration was appropriate.  Speech was logical and goal directed; his judgment and insight were intact.  Affect was flat and mood was depressed.  No active psychosis was noted.  April 2003 VA treatment records show that the Veteran reported having fewer hallucinations.  His symptoms were more intense when he heard sounds.

The Veteran underwent a psychosocial evaluation at the beginning of a VA MAPS program in March 2004.  He said that he was seeking treatment due to depression, sleeplessness, and flashbacks related to his military service.  In April 2004, he reported some improvement in mood and energy level but his thinking was mostly negative.  The Veteran subsequently continued group and individual therapy.

At August 2005 treatment the Veteran said that his nerves were bad, that he got lost in conversations, had anger, and slept poorly.  He had nightmares and would wake up at 3 am with night sweats.  His hallucinations were less frequent and he denied suicidal and homicidal ideas.  At December 2006 treatment the Veteran reported similar symptoms.  He was not sure if he was having panic attacks and said that when he heard noise he would go on alert and then could not sleep.  It was noted that the Veteran was alert and oriented.  He was fairly groomed and dressed, had intermittent eye contact, appropriate attention and concentration, logical and goal directed speech, and appropriate judgment and insight.  His affect was mildly constricted and his mood was mildly dysthymic.  No active psychosis was noted, and the Veteran was calm and cooperative.

The Veteran wrote in a February 2007 statement that he could not work and had a hard time functioning in public.  He suffered from severe problems in areas such as family life and communication with others.  Furthermore, he had flashbacks and memory loss.  March 2007 treatment records indicate that the Veteran's nerves were bad and that he had a lot of anger issues.  He denied suicidal and homicidal ideation, was neat and well groomed, had clear and goal-directed speech, and was oriented to time, place and person.  His affect, thoughts, perceptions and judgment, and insight were appropriate and his abstract thinking and memory were intact.  Mood was euthymic, and it was noted that the Veteran was "progressing fair."  At an August 2007 follow-up, the Veteran reported that he had been more symptomatic since attending his granddaughter's basic training graduation.  The Veteran continued to report symptoms such as poor sleep and isolation at subsequent follow-ups in 2007 and 2008.

During a November 2008, the Veteran reported that his group treatment was helpful and that he felt less isolated.  The examiner noted that the Veteran's appearance was clean but that his clothes were disheveled.  His psychomotor activity and speech were unremarkable and his mood was dysphoric.  He was oriented to person, time and place.  Thought process and content were unremarkable.  The Veteran had no delusions, understood the outcome of behavior, and had partial insight regarding his PTSD.  He would wake up in a panic and feel like he could not breathe, although this did not happen nightly.  Impulse control was good and there were no suicidal or homicidal thoughts.  Remote memory was mildly impaired and recent and immediate memory was severely impaired.  The Veteran was diagnosed with PTSD and assigned a GAF score of 50.  It was also noted that he had a GAF score of 50 for alcohol dependence and a GAF score of 60 for PTSD.

In July 2009, the Veteran wrote that he could not function in crowds and that his personal relationships had been destroyed.  He had to work hard to control his thoughts of violence, and he suffered from suicidal thoughts and nightmares.  His memory was horrible, nightmares were getting worse, and he had frequent panic attacks.

During the February 2010 hearing, the Veteran testified that he would get angry at people and would stay mad for weeks.  Hearing a noise while sleeping would keep him up all night and sometimes he would wake up and find himself fighting in his sleep.  He further testified that he had trouble with memory and with putting thoughts together and had visual and audio hallucinations.  The Veteran said that he isolated himself all of the time

February 2010 VA treatment records reveal that the Veteran was attending a weekly PTSD group.  He felt that the group was helpful with understanding that others have similar problems and with socialization.  The Veteran had chronic insomnia, nightmares, increased anger/irritation, hypervigilance and severe avoidance behaviors.

In a March 2010 statement, a VA mental health clinic social worker wrote that the Veteran had chronic and severe PTSD with social and occupational impairment.  Symptoms included intrusive thoughts, insomnia, emotional numbing/withdrawal, depressed mood, decreased concentration, avoidance behaviors, anhedonia, lack of energy, guilt feelings about past deeds, and anger/irritable outbursts.  These symptoms caused significant and severe functional impairment socially, occupationally, and with family relationships.

During a July 2010 VA examination, the Veteran reported that he did not have any current social relationships and that his leisure pursuits included playing computer games.  His appearance was clean.  Psychomotor activity was restless.  His speech was slow.  His affect was normal; his mood was depressed.  He was oriented to person, time and place.  His thought process and content were unremarkable, and he understood the outcome of behavior.  He had no delusions.  The examiner noted that the Veteran's difficulty sleeping could be related to his refusal to wear his CPAP mask at night and sleeping with the light on.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence, or problems with activities of daily living.  His impulse control was good and he was able to maintain minimal personal hygiene.  Recent memory was impaired and remote and immediate memory was normal.  The Veteran's PTSD symptoms were recurrent and intrusive thoughts, avoidance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, difficulty sleeping, irritability and anger, difficulty concentrating, hypervigilance, and exaggerated startle response. 

The Veteran was diagnosed with PTSD, chronic and moderate, and he was assigned a GAF score of 51.  It was noted that the Veteran had been retired since 1985 from working as a heavy equipment operator due to a physical disability.  The examiner opined that the Veteran was moderately impaired in his ability to engage in physical and sedentary employment due to PTSD and that his PTSD alone did not render the Veteran unemployable.

In this case, the Board finds that the record satisfactorily indicates that the Veteran's overall PTSD symptomatology is essentially consistent with the types of symptoms listed for a 50 percent rating.  After carefully reviewing the totality of the evidence and with consideration given to 38 C.F.R. § 4.7, the Board believes that the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  The VA examinations, treatment records, statements and hearing testimony discussed above show that, since service connection, the Veteran has had difficulty concentrating, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbed sleep, and outbursts of anger.  The record shows that he has been socially isolated due to his PTSD symptoms, has nightmares and insomnia, and that he angers easily.  Generally, the Veteran's GAF scores have ranged between 50 and 60 over the appellate period.  The Board notes that the Veteran was assigned a GAF score of 53 at the May 2002 VA examination, a GAF score of 60 due to PTSD at the November 2008 examination, and a GAF score of 51 at the July 2010 VA examination.  Those are consistent with moderate symptoms.

Under the circumstances, the Board believes that an initial 50 percent disability rating is warranted during the entire period contemplated by the appeal; that is, since the award of service connection.  See Fenderson, 12 Vet. App. at 126.

However, the Board also finds that the clear preponderance of the evidence is against entitlement to a rating in excess of 50 percent at any time during the appeal period since the award of service connection.

To be assigned a rating in excess of 50 percent, the Veteran must suffer from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  A higher rating is also warranted when the Veteran suffers from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant a disability rating of 70 percent or 100 percent.  Although the Veteran attempted to show that he exhibited some of the symptoms outlined under the 70 percent criteria, such as impaired impulse control and difficulty in adapting to stressful circumstances, the overall objective medical evidence of record reflects that the Veteran did not exhibit deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 70 percent rating.

The Board notes there is no persuasive evidence that the Veteran's PTSD is manifested by suicidal ideation, obsessional rituals which interfere with routine activities.  There is no showing that the Veteran's speech is intermittently illogical, obscure or irrelevant.  It does not appear that he suffers near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  There is also no persuasive evidence of spatial disorientation, or neglect of personal appearance and hygiene.  Instead, the record shows that the Veteran has been able to independently perform activities of daily living and that he has generally maintained his personal appearance and hygiene.  The July 2010 VA examiner opined that the Veteran was moderately impaired in his ability to engage in physical and sedentary employment due to PTSD.  This examiner felt that the Veteran's difficulty sleeping could be due, in part, to his refusal to wear his CPAP mask.  It was also noted that he did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  He was always alert and oriented to place, time and person.  There is no evidence of persistent delusions or hallucinations to warrant a higher rating.  While the Veteran has written and testified as to his anger, the VA July 2010 examiner noted that the Veteran's impulse control was good.  The November 2008 VA examiner opined that there was no reduced reliability and productivity due to PTSD symptoms, occasional decreases in work efficiency, and intermittent periods of inability to perform occupational tasks due to the Veteran's PTSD symptoms.  The examination results and treatment records also reveal that the Veteran has good insight and judgment and that he has been oriented to person, place and time.

Thus, based upon these facts as supported by the weight of both the medical record and lay statements, the Veteran's PTSD more nearly approximates the rating criteria for a 50 percent rating, since the award of service connection.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  The July 2010 VA examiner opined that the Veteran was moderately impaired in his ability to engage in physical and sedentary employment due to PTSD and that his PTSD alone did not render the Veteran unemployable.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extraschedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to further "staged" ratings for his service-connected PTSD, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time since the award of service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 50 percent disability rating (but no higher) is warranted for PTSD, effective from October 15, 2001.  To this extent, the appeal is granted, subject to laws and regulations applicable to payment of VA monetary benefits.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


